957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CENCAL, S.A. et al., Appellants,v.UNITED STATES of America.
No. 91-5261.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1992.

Before MIKVA, Chief Judge, and RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to consolidate, the opposition thereto and motion to dismiss or for summary affirmance, the opposition thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted.   The district court's August 2, 1991 order denying the motion to supplement and granting the motion to strike is not appealable as a final judgment separate from the order on appeal in No. 91-5165,  Cencal, S.A., et al. v. United States.   See United States v. Consolidated Laundries Corp., 266 F.2d 941 (2d Cir.1959).   It is


3
FURTHER ORDERED that the motion to consolidate be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.